Title: To George Washington from Robert Dinwiddie, 18 June 1754
From: Dinwiddie, Robert
To: Washington, George

 

Sir
[18 June 1754]

I rec’d Yr Letter of June 3d & I am very glad to know by it that the Half Kg with 80 Persons is arriv’d at Yr Camp. I have given all necessary Orders for a proper Supply for Yr R[egimen]t and Yr[self] not doubting but by this Time Muse has joined You—The barbarous Intents. of the French surprizes me & their Speech to the Wayandotts Twightwees &ca & it gives me Pleasure that those Nat[ion]s have declared their Inclinats. in our Favo. & their endeavouring to get the Chippaways & Ottaways to our Int[eres]t which at this Time will be of very great Service as we have begun not doubting but they will take up the Hatchet against the French. I hope the Half King’s Message by Monacatoocha will have its proper Effect by drawing these Nats. to our Intt. I approve of Yr Proposal to the Half King of sending the Women & Children into the Inhabits. if he agrees to send them they will be taken proper Care of having given Orders Accordingly.
I thorowly consider’d the great Use Montour wd be to You & was uneasy that You had no Interpr. I therefore gave him a Como. to comd a select Nr of Inds. on this Expedition, & hope he is with You before this; I further engag’d Mr Croghan to repair to Yr Camp & there to remn as Yr Interpreter. I firmly believe wt the Deserters mention in regard to the Master Traders being confined at the Fr. Fort, & of the Party sent down the Ohio to kill & take Prisoners all the English, which I beg You will make proper Use of in being on Yr Guard from any Surprise. From the Appearance of the Prisoners I judge that the Party under Jumonville was of chosen Men but I hope their Numbs. at the Fort cannot be 1100 However act with Caution as if they were so: tho’ it gives me Pleasure to find Yr resolutn not to be shaken by the apprehension of Superiour Numbers as appear’d by the late action which was conducted with good Sense & Bravery. My Godson’s Behavior gives me Pleasure, & I desire wn the Goods come out You may equip him agreeable to his Merit & his being my Godson—I have order’d the remainder of the Goods to be kept at Win[chester] till the So[uth]ern Inds. arrive there. They are to have some of them & the remainder to be sent to the Camp to be distributed to the Inds. occasionally

agreeable to Yr former Proposal. I am glad You have finished Yr Pallisadoed Fort, & hope the Independt Company from So. Car. will join You this Night—The two Compas. from NY: are every Minute expected having been embark’d above a Fortnight, & they shall have my orders to march immediately, which, with the Forces from No. Car. the So[u]th[er]n Inds. & our friendly Inds. on Ohio, wn collected in a Body will make a good Figure against any Number the Fr. can bring against Us. I have with great Pleasure recd the 3 Strings of Wam. from the Wyandotts & the other Warriors. I desire You will make a Speech in my Name & give 3 Strings properly in return—Yr Conduct gives me great Satisfactn & Pleasure & I am, Sr Yr real Friend.

P.S. If the Women & Children come into the Inhabitts: I think they’ll be taken the best care of at Win[chester] which You may propose to the Half King—I am in my way to Wmsburg but I have ordered Majr Carlyle to send me immediately any Message & Informatn that You find necessary to send.

